Citation Nr: 0406526	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  97-21 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement  to an award of payment of Dependency and 
Indemnity Compensation (DIC) benefits, based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of hospitalization or 
medical or surgical treatment or examination by the 
Department of Veterans Affairs (VA). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARINGS ON APPEAL

Appellant, the veteran's daughter, and the veteran's son-in-
law


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to 
November 1953.  He died in December 1995.  The appellant 
(also referred to as "claimant") is the veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  A February 1996 RO rating decision 
denied the appellant's claim for service connection for the 
cause of the veteran's death.  In March 1996, the appellant 
also filed a claim for an award of payment of DIC benefits, 
based on a grant of compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the veteran.  In a June 
1996 decision, the RO denied the appellant's claims under 
both 38 C.F.R. § 3.312 and 38 U.S.C.A. § 1151.  The appellant 
submitted a timely notice of disagreement and, after the 
statement of the case was issued to her, a timely substantive 
appeal, to the June 1996 decision; the thrust of her argument 
related to the 38 U.S.C.A. § 1151 claim, but she also cited 
38 C.F.R. § 3.312.  In a December 2000 REMAND, the Board 
found that the appellant had two claims in appellate status: 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 C.F.R. § 3.312, 
and entitlement to DIC benefits, based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran.

The appellant and the veteran's son-in-law appeared and 
testified at a personal hearing at the RO in January 1998.  
The appellant and the veteran's daughter appeared and 
testified at a personal hearing in September 2000 before the 
undersigned Veterans' Law Judge, sitting at Oakland, 
California.  In December 2000, the Board REMANDED this case 
to the RO for additional development, including to obtain 
additional treatment records and a medical etiology opinion.  
That development was completed and the case was returned to 
the Board. 

The issue of entitlement  to an award of payment of DIC 
benefits, based on the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 for the death of the veteran 
as a result of hospitalization or medical or surgical 
treatment or examination, is addressed below in the REMAND 
section of this decision.  This issue is REMANDED to the RO 
via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for the veteran's death has been obtained; the RO 
has notified the appellant of the evidence needed to 
substantiate the claim for service connection for the 
veteran's death, obtained all relevant evidence designated by 
the appellant, and provided a VA medical opinion in order to 
assist in substantiating the claim for VA compensation 
benefits.

2. The veteran died in December 1995; the Certificate of 
Death lists the immediate cause of death as cardiac arrest 
due to coronary artery disease of ten years duration prior to 
the veteran's death.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The veteran's coronary artery disease had its onset many 
years after service, and there is no competent medical 
evidence of a nexus between the cause of the veteran's death 
and any injury or disease of service origin.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.312 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), enacted 
during the pendency of this appeal, requires VA to assist a 
claimant in developing all facts pertinent to a claim for VA 
benefits, including a medical opinion and notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
VAOPGCPREC 11-2000 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
its enactment.  Further, the regulations issued to implement 
the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  
66 Fed. Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of 
the chief legal officer of the Department, and regulations 
of the Department, are binding on the Board.  
38 U.S.C.A. § 7104(c) (West 2002).  Therefore, the VCAA is 
applicable to claims or appeals pending before the RO or the 
Board on the date of its enactment and, in the present case, 
compliance is required with the notice and duty to assist 
provisions contained therein.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for the cause of the veteran's death.  In an 
October 2003 letter, the RO informed the appellant of the 
evidence needed to substantiate her claim.  The RO advised 
the appellant of what evidence had been received; that VA 
would request any information or evidence she wanted VA to 
obtain, and any medical evidence from doctors about which she 
told VA; and requested the appellant to provide information 
regarding the veteran's medical treatment.  The RO also 
advised the appellant that she could obtain any of the 
records and send them to VA.  Thus, the appellant has been 
advised which portion of evidence is to be provided by her 
and which portion VA will attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim for service connection 
for the cause of the veteran's death, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically attempted to obtain 
private treatment records, requested VA terminal treatment 
records, and obtained a VA specialist medical etiology 
opinion.  In a January 2004 VA Form 646, the veteran's 
representative wrote that the evidentiary record was complete 
and the VCAA requirements had been satisfied.  Accordingly, 
the Board finds that no further notice to the appellant or 
assistance in acquiring additional evidence is required by 
the new statute and regulations.

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  The 
Federal Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response; however, the recently enacted Veterans Benefits Act 
of 2003 permits VA to adjudicate a claim within a year of 
receipt of the claim.  The provision is retroactive to the 
date of the VCAA, November 9, 2000.  See Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ 
(Dec. 16, 2003). 

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the United States Court of Appeals 
for Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The Court also held that the 
duty to notify provisions required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

In this case, the original RO decision that is the subject of 
this appeal (on the issue of entitlement to service 
connection for the cause of the veteran's death) was entered 
in February 1996, before the enactment of VCAA.  Obviously, 
VA could not have informed the veteran of law that did not 
yet exist.  Moreover, as noted above, VCAA provisions were 
subsequently considered and complied with.  There is no 
indication that there is additional evidence to obtain; and 
there has been a complete review of all the evidence of 
record.  The Board finds that there is no prejudice to the 
appellant by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification regarding the issue of entitlement to service 
connection for the cause of the veteran's death would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating a claim, this Court has concluded that the 
VCAA does not apply).  Thus, the Board finds that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled to the extent possible.  Regarding the issue of 
entitlement to service connection for the cause of the 
veteran's death, no additional assistance or notification to 
the appellant is required based on the facts of the instant 
case, there has been no prejudice to the appellant that would 
warrant a remand, and her procedural rights have not been 
abridged.  Bernard, supra.



II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, service incurrence will be presumed for 
arteriosclerosis or cardiovascular disease (for veterans 
having 90 days or more of wartime service or service after 
January 31, 1946) if manifest to a compensable degree within 
one year after active service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran died in December 1995.  The Certificate of Death 
lists the immediate cause of death as cardiac arrest due to 
coronary artery disease.  The time interval between onset of 
coronary artery disease and death was estimated to be 10 
years.  The Certificate of Death also indicates that the 
right below-the-knee amputation that was performed on 
November 3, 1995 was performed because of the veteran's 
coronary artery disease. 

By the nature of her claim for service connection for the 
cause of the veteran's death, and citation to 38 C.F.R. 
§ 3.312, the appellant generally contends that the veteran's 
cause of death (listed on the veteran's certificate of death 
as cardiac arrest due to coronary artery disease) is related 
to his military service.  At a personal hearing before the RO 
in January 1998, the appellant and the veteran's son-in-law 
testified regarding the veteran's physical condition from the 
months preceding his death.  At a personal hearing in 
September 2000 before the undersigned Veterans' Law Judge, 
sitting at Oakland, California, the appellant testified 
regarding the veteran's medications and terminal conditions 
and treatment, but did not offer any evidence or contentions 
regarding the onset of coronary artery disease or a nexus 
between the veteran's coronary artery disease and any injury 
or disease during service.    

The appellant has claimed service connection for the cause of 
the veteran's death, but has not submitted lay or medical 
evidence to the effect that the veteran's terminal coronary 
artery disease was related to service.  Although the 
appellant and the veteran's daughter and son-in-law are 
competent to testify as to any symptoms they observed the 
veteran experience at any time, none is shown to possess the 
medical training and expertise necessary to render a medical 
opinion, so that the implied assertions that the veteran's 
terminal coronary artery disease was related to his active 
military service do not constitute medical evidence of a 
nexus between the cause of the veteran's death and any injury 
or disease during his active duty service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellants' claim for service connection for the cause of 
the veteran's death.  The veteran's service medical and 
personnel records reflect no complaints, clinical findings, 
or diagnoses of coronary artery disease or a cardiovascular 
disorder.  At a service examination in December 1951, and at 
the service separation examination in November 1953, the 
veteran's heart and vascular system were determined to be 
clinically normal.  

The evidence does not show that the veteran had been 
diagnosed with coronary artery disease within one year of 
separation from service in November 1953.  The evidence also 
reflects no medical evidence of coronary artery disease until 
many years after service.  For example, there is no post-
service evidence of coronary artery disease, or any evidence 
until 1971of any disorder that even affected the 
cardiovascular system.  A private medical examination report 
dated in July 1971 related the veteran's symptoms to post-
service on-the-job accidents.  Likewise, VA examination in 
1973 did not reveal any cardiovascular disease; chest pains, 
blocking of vertebral artery, and other symptoms noted were 
related to a 1971 post-service cervical spine injury during a 
work-related motor vehicle accident and subsequent work-
related fall and head injury.  A report of VA hospitalization 
in 1973 revealed no history of congestive heart failure, no 
cardiovascular abnormalities, and diastolic blood pressure 
readings between 90 and 100.  

A VA examination in 1983, notably nearly 30 years after the 
veteran's separation from service, revealed arteriosclerotic 
heart disease with reports indicating blockage of the 
coronary arteries and general atherosclerosis.  Subsequent 
treatment records and examination reports reveal coronary 
artery disease and triple bypass procedure, with complaints 
of chest pain. 

Terminal medical records dated from October 1995 to December 
1995 reflect that the veteran began to manifest septic 
physiology, for which he underwent urgent guillotine 
amputation of his right lower extremity in October 1995.  In 
December 1995, the veteran experienced dizziness and became 
unresponsive, went into respiratory arrest, and died.  The 
hospital discharge diagnosis was peripheral vascular disease. 

At the time of the veteran's death in December 1995, service 
connection had not been established for any disability.  
There is no competent medical evidence of record of a nexus 
between the veteran's terminal coronary artery disease and 
any injury or disease during active duty service.  For these 
reasons, the Board finds that the weight of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  Accordingly, the Board finds 
that service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312.  In 
reaching this decision the Board considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.


REMAND

The appellant contends that right lower extremity surgery 
performed at a VA medical center in October and November 1995 
caused the veteran's death.  She alternatively contends that 
VA did not provide adequate care during the veteran's 
hospitalization.  She contends that a "VRE" (vancomycin-
resistant enterococci) the veteran contracted during his 
terminal hospitalization "may have played a major factor in 
leading to his death."  

Because the appellant filed her claim under the provisions of 
38 U.S.C.A. § 1151 in March 1996, the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
applicable; therefore, the issue before the Board is whether 
the veteran's death was "as a result of" VA hospitalization 
or medical or surgical treatment or examination.  The 
appellant is not required to show negligence, error in 
judgment or other fault in the hospitalization or medical or 
surgical treatment furnished by VA, including during VA 
hospitalization and surgical treatment in October and 
November 1995, including below-the-knee amputation in October 
1995.  See Brown v. Gardner, 115 S.Ct. 552 (1994).  The 
medical evidence must only demonstrate that the additional 
disability occurred as the result of VA hospitalization or 
medical or surgical treatment or examination.  38 U.S.C.A. 
§ 1151.  

The applicable statute and regulations in effect prior to 
October 1, 1997 provided that, when any veteran suffers an 
injury or aggravation of an injury as the result of VA 
hospitalization, medical or surgical treatment, submission to 
an examination, or the pursuit of a course of vocational 
rehabilitation, and not as a result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151; 
38 C.F.R. §§ 3.358(a), 3.800. 

In determining that additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.358(b).  

A claim for compensation under 38 U.S.C.A. § 1151 prior to 
October 1, 1997 also contemplates a failure to diagnose or 
treat.  Under the provisions of 38 U.S.C.A. § 1151 applicable 
to claims filed prior to October 1, 1997, benefits may be 
paid for disability or death attributable to VA's failure to 
diagnose and/or treat a preexisting condition when VA 
provides treatment or an examination.  Disability or death 
due to a preexisting condition may be viewed as occurring 
"as a result of" the VA treatment or examination only if a 
physician exercising the degree of skill and care ordinarily 
required of the medical profession reasonably should have 
diagnosed the condition and rendered treatment which probably 
would have avoided the resulting disability or death.  The 
factual elements necessary to support a claim under 
38 U.S.C.A. § 1151 based on failure to diagnose or treat a 
preexisting condition may vary with the facts of each case 
and the nature of the particular injury and cause alleged by 
the claimant.  As a general matter, however, entitlement to 
benefits based on such claims would ordinarily require a 
determination that: (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  VAOPGCPREC 5-
2001.

The claim for compensation under the provisions of 
38 U.S.C.A. § 1151 is a separate and distinct claim from the 
appellant's claim for service connection for the cause of the 
veteran's death that is addressed in the above decision on 
the merits.  Although both claims include the veteran's death 
as an element of the claim, the other elements are distinct 
from each other.  A claim for service connection for the 
cause of the veteran's death contemplates that a service-
related injury or disease contribute substantially or 
materially to cause the veteran's death; a claim for 
compensation under 38 U.S.C.A. § 1151 (prior to October 1, 
1997) requires that the veteran's death be "the result of" 
VA hospitalization or surgical or medical treatment or 
examination, regardless of whether the pre-existing disorder 
treated by VA was service connected or not.  The regulatory 
provisions guiding determinations in 38 U.S.C.A. § 1151 
claims specifically provides that any increase in disability 
(including of a service-connected disability) prior to VA 
hospitalization or surgical or medical treatment or 
examination will not constitute "additional disability or 
death" for which compensation may be paid under 38 U.S.C.A. 
§ 1151.  To clarify the issue, the Board has recharacterized 
the issue on appeal as entitlement to an award of payment of 
DIC benefits, based on the grant of compensation under the 
provisions of 38 U.S.C.A. § 1151 for the death of the veteran 
as a result of hospitalization or medical or surgical 
treatment or examination by VA. 

Following a review of the record, the Board finds that the RO 
must ensure compliance with the VCAA, to include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the appellant is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The Board notes that in October 2003 the RO sent 
the appellant a letter to assist her that advised her of the 
evidence received, what VA would obtain, and requested the 
appellant to provide information needed to identify and 
obtain records or evidence that would support her claims; 
however, the letter only addressed a claim for service 
connection for the cause of the veteran's death; it did not 
address the evidence needed for a claim under the provisions 
of 38 U.S.C.A. § 1151 (for the death of the veteran as "a 
result of" VA hospitalization or medical or surgical 
treatment or examination).  To ensure compliance with the 
notice provisions of the VCAA, the issue of entitlement  to 
an award of payment of DIC benefits, based on the grant of 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of VA hospitalization or 
medical or surgical treatment or examination must be remanded 
to the RO, must be REMANDED.

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully satisfied 
with regard to the issue of entitlement  
to an award of payment of DIC benefits, 
based on the grant of compensation under 
the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of 
VA hospitalization or medical or surgical 
treatment or examination.  See also 38 
C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi,    16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence VA will obtain and which 
evidence the appellant is expected to 
present.  The RO should provide the 
appellant written notification specific 
to her claim of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in her possession 
that pertains to her claim of entitlement  
to an award of payment of DIC benefits, 
based on the grant of compensation under 
the provisions of 38 U.S.C.A. § 1151 for 
the death of the veteran as a result of 
VA hospitalization or medical or surgical 
treatment or examination.

2.  If any of the benefits sought on 
appeal remains denied on the issue of 
entitlement to an award of payment of DIC 
benefits, based on the grant of 
compensation under the provisions of 
38 U.S.C.A. § 1151 for the death of the 
veteran as a result of VA hospitalization 
or medical or surgical treatment or 
examination, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



